DETAILED ACTION
This office action is a response to a communication made on 02/10/2022.
Claims 32, 35, 42, 49, 54-56 and 61 are currently amended.
Claims 1-31 and 60 are canceled.
Claims 32-59 and 61-62 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 62 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant: Applicant arguments, see remarks on page 8-13, filed on 02/10/2022, applicant argues that "Claim 32 thus essentially incorporates the limitations of Claim 60, specifically that the code directs the one or more processors to in response to exiting the sleep state or a new resource being added on the loT server device, advertise the loT server device to client devices using a presence notification to avoid periodic performance of discovery by the client devices...de-registration of a node and has nothing to do with the sleep state or exiting the sleep state now recited in claim 32" recited in claims 32, 42 and 54.
Examiner: Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees. Examiner agrees with applicant’s remarks regarding sleep 
Dong also teaches advertise the loT server device to client devices using a presence notification to avoid periodic performance of discovery by the client devices because ¶0108, teaches semantic nodes (i.e. Iot server devices) perform discovery on resources without sending discovery request, ¶0133 teaches a semantics node may broadcast or otherwise communicate its status to sibling semantics nodes using, for example, the SEMANTICS_NODE_STATUS_NOTIFY( ) message shown above in Table 1, whrein notifying status is presence notification,  ¶0180, teaches automatic updates of semantic nodes occur periodically,  ¶0279, teaches client devices as Iot/M2M devices.

Applicant’s arguments, see remarks on page 12-16, filed 02/10/2022, with respect to the rejection(s) of claim(s) 49 and 58 under 103 have been fully considered and regarding the argument of  “wherein the short identifier string is a random number generated using the full identifier string as a seed” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Foti (US 2016/0127312) in view of Sugawara et al. (JP 2007304652), and further in view of Liu et al. (US9524343B2).

Applicant: Applicant arguments, see remarks on page 14-15, filed on 02/10/2022, applicant argues that "claim 35 recites that the short identifier string and attribute values are different, whereas Foti discloses the use of an attribute as part of the shortened URL" recited in claim 35.

Examiner: Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees. Foti teaches wherein the loT server device comprises an attribute responder to respond to attribute requests with short identifier string and an attribute value because ¶0027, teaches using the resource ID (i.e. attributed value) to complete or terminate the path information, ¶0040 , teaches published resources (attribute) matches request discovery,… service discovery response is shorted URLs for the published resource or resources that match the service discovery request. ¶0061-¶0062, teaches servers in M2M is Iot server device…the shortened URL (i.e. short identifier string) has the form of host ID//resource ID//resource type, wherein resource ID is an attributed value,  and the signaled parameters change when shortened URLs are used, meaning whenever the signal is given to the devices, the devices will changing the resource ID (attribute) to on or off, ¶0074 teaches published resource matches the service discovery request, and forming a shortened URL for the published resource, and see ¶0071. 

Applicant: Applicant arguments, see remarks on page 15, filed on 02/10/2022, applicant argues that " Paragraph [0062] of Foti thus describes changes in call flows (the signaled parameters change} when shortened URLs are used. This, however, has nothing to do with actually changing the attributes of the device/entity as recited in claim 36 —it merely indicates that communication protocols of the device/entity such as the ETSI standard must be changed when using the shortened URLs.”
Examiner: Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees. Foti teaches the loT server device comprises a device 
Applicant: Applicant arguments, see remarks on page 15, filed on 02/10/2022, applicant argues that " FIG. 7, step 9 of Foti discusses nothing about a control app or control command, let alone that the control command is based on the full identifier string, as recited in claim 39.”
Examiner: Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees. Foti teaches wherein the client device comprises a control app to issue a control command to the IoT resource based on the full identifier string because ¶0036, teaches the N-SCL can construct the full URL for any given resource, including determining a FQDN for the hosting M2M entity, ¶0039, teaches a device or other M2M entity (i.e. wherein entity means an M2M application, see ¶0067) sends a service discovery request directly to the N-SCL, or to an associated G-SCL or D-SCL, when then acts as a proxy and forwards the request towards the N-SCL, ¶0068, teaches a first M2M entity (i.e. device)18 and may further host one or more M2M applications as additional M2M entities, wherein M2M application are control app, see ¶0079. 

Applicant: Applicant arguments, see remarks on page 16-17, filed on 02/10/2022, applicant argues that " Claim 61 recites that the notification (in response to a resource change) indicates to the the short identifier string configured to automatically expire after a pre-configured time if the notification is not received. The Office Action indicates Dong discloses in paragraph [0180] and FIG. 10 that the short identifier string 1s configured to automatically expire after a pre-configured time if the notification is not received.'’ However, FIG. 10 of Dong clearly shows that the time window discussed is to receive notifications from siblings for discovery purposes; that is, the time window of Dong has nothing to do with the automatic expiration of the short identifier string, nor that the amount of time is based on reception of the notification as recited in claim 61.”

Examiner: Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the short identifier string configured to automatically expire after a pre-configured time if the notification is not received) are not recited in the rejected claim(s) of 61.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 32-41 and 59 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foti  (US 2016/0127312) in view of Dong et al. (US 2015/0227618), hereinafter “Dong”.

With respect to claim 32, Foti discloses an apparatus for communicating with an internet-of-things (IoT) device (¶0039, i.e. a device or other M2M entity), comprising an IoT server device (¶0038, i.e. M2M SP domain typically involves gateways (i.e. server)), comprising:
a communications device (¶0028, i.e. communications between entities within an M2M SP domain); 
a resource name map comprising a full identifier string and a short identifier string (¶0027, i.e. use “resource type” information as a mechanism for resolving the full URL of a given resource that is identified to the N-SCL according to a shortened URL); 
one or more processor (¶0067); and 
storage to store code to direct the one or more processor to (¶0065-¶0066 and ¶0077):
access the resource name map to identify the short identifier string uniquely assigned to the full identifier string (¶0028, i.e. the resource type information allows shortened URLs to be resolvable into full URLs even in cases where the uniqueness of resource identifiers at the respective hosting M2M entities, see ¶0019); 
communicate the full identifier string between the IoT server device and an app of the apparatus (Fig. 7, step 9, ¶0079, i.e. At Step 9, the N-SCL (i.e. an application) determines the full URL from the shortened URL and, because the host that owns or controls the resource in question is external, the N-SCL at Step 10 forwards the request using the fully resolved URL for the targeted 
provide the short identifier string to a client device through the communications device (¶0037, i.e. the requesting M2M entity is provided with the host ID by way of identifying the resource to the requesting M2M entity in a shortened URL, ¶0061, i.e. provides opportunities to form and use shortened URLs as a single parameter in a request from an SCL or application, or when being returned in a response to a service discovery request ), wherein providing of the short identifier string maintains shortening in a manner that is transparent from an application layer (¶0019, i.e. the shortened URL as taught herein includes everything needed for an appropriately configured Network Services Capability Layer, N-SCL (i.e. application layer), to uniquely identify the subject resource), and

However, Foti remain silent on in response to exiting a sleep state or a new resource being added on the loT server device, advertise the IoT server device to client devices using a presence notification to avoid periodic performance of discovery by the client devices.
 
Dong discloses in response to exiting a sleep state or a new resource being added on the loT server device (¶0140 teaches semantic nodes are IoT server device, ¶0152 teaches sending resource modify request to parent semantic nodes, URL/URI of the newly added or modified semantics related resource will be returned to the clients or issuer, wherein newly added resource or modified resource request to semantic nodes), advertise the IoT server device to client devices using a presence notification to avoid periodic performance of discovery by the client devices (¶0108, teaches semantic 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Foti’s system with in response to exiting the sleep state or a new resource being added on the loT server device and a presence notification to avoid periodic performance of discovery of Dong, in order to send notification without discovery request periodically when the node leaves a network to indicate status of offline or sleep mode and newly added semantic related resource (Dong).

With respect to claim 33, Foti in view of Dong discloses the apparatus of claim 32, wherein the IoT server device comprises a shortened name generator to generate the short identifier string (Foti, Fig.6, element 606; ¶63).

With respect to claim 34, Foti in view of Dong discloses the apparatus of claim 32, wherein the IoT server device comprises a shortened name generator to obtain short identifier string from a resource directory via the communications device (Foti, Fig.6, element 606; ¶63).

With respect to claim 35, Foti in view of Dong discloses the apparatus of claim 32, wherein the IoT server device comprises an attribute responder to respond to attribute requests with the short identifier string and an attribute value (Foti, ¶0027, teaches using the resource ID (i.e. attributed value) to complete or terminate the path information, ¶0040 , teaches published resources (attribute) matches 

With respect to claim 36, Foti discloses the apparatus of claim 32, wherein the IoT server device comprises a device controller to change an attribute for a physical device, a logical entity, or both (Foti, ¶0027,  teaches a given resource is stored at a hosting M2M entity—the “host”, wherein the host is a controller…using the resource ID (i.e. attributed value) to complete or terminate (i.e. off) the path information, wherein attribute value change changes the devices  ¶0061, teaches servers in M2M is Iot server device… the shortened URL (i.e. short identifier string) has the form of host ID//resource ID//resource type, wherein resource ID is an attributed value,… shortened URL information, at least when the signaling at hand involves constrained devices,  ¶0062 and Fig. 7 teaches corresponding changes on the existing call flows used in M2M networks…the signaled parameters change when shortened URLs are used, meaning whenever the signal is given to the devices, the devices will changing the resource ID to on or off).

With respect to claim 37, Foti discloses the apparatus of claim 36, however, Foti remain silent on wherein the attribute includes an on state, an off state, a brightness, or a temperature, or any combinations thereof (Dong, (¶0096, i.e. a temperatureReading class that represents temperature data as an integer in units of Celsius and can be used, ¶0117, i.e. When a semantics node joins the network 

With respect to claim 38, Foti in view of Dong discloses the apparatus of claim 32, comprising the client device comprising: 
a client communications device (¶0028, i.e. communications between entities within an M2M SP domain);  and 
a resource discoverer to receive, from the IoT server device via the client communications device in a response to a discovery request from the client device, the full identifier string and the short identifier string for an IoT resource and to map the short identifier string to the full identifier string in a resource map (Foti, ¶0070, i.e. receive a service discovery request from a requesting M2M entity, ¶0027, i.e. use “resource type” information as a mechanism for resolving the full URL of a given resource that is identified to the N-SCL according to a shortened URL  ).

With respect to claim 39, Foti in view of Dong discloses the apparatus of claim 38, wherein the client device comprises a control app to issue a control command to the IoT resource based on the full identifier string (Foti, ¶0068, teaches a first M2M entity (i.e. device)18 and may further host one or more M2M applications as additional M2M entities, wherein M2M application are control app, ¶0079, teaches  At Step 9, the N-SCL determines the full URL from the shortened URL and, because the host that owns or controls the resource in question is external, the N-SCL at Step 10 forwards the request using the fully resolved URL for the targeted resource, See fig 7. Step 9).

With respect to claim 40, Foti in view of Dong discloses the apparatus of claim 39, wherein the client device comprises a control communicator to access the resource map to associate the full 

With respect to claim 41, Foti in view of Dong discloses the apparatus of claim 38, wherein the client device comprises a display or an input device, or both (Foti, ¶0039, i.e. a device or other M2M entity, wherein device has a display where user can provide input).

With respect to claim 59, Foti in view of Dong discloses the apparatus of claim 32, wherein the code directs the one or more processors to, in response to reception of the short identifier string in a short attribute request from the client device (Foti, see ¶0070 and ¶0071), convert the short identifier string from the client device to the full identifier string (Foti, ¶0060 and ¶0062) and send a full attribute request that contains the full identifier string to the app to invoke an entity handler server code to handle the full attribute request (Foti, ¶0060).

With respect to claim 61, Foti in view of Dong discloses the apparatus of claim 32, wherein the code directs the one or more processors to:
receive, from a resource directory (Dong, ¶0150, i.e. find a semantics related resource(s) that matches the request at step 256. As illustrated, first the semantics node 252 will search its local directory), a subscription for presence notifications (Dong, ¶0155, i.e. the message identifies the semantics related resource for which the client wishes to receives notifications when the resource is updated. The semantics node will respond to the request with a SEMANTICS_RESOURCE_SUBSCRIBE_RESP message acknowledging the subscription), and
.

Claims 42-47 and 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Garner et al. (US20140192660A1), hereinafter “Garner”, and further in view of Dong.

With respect to claim 42, Foti discloses a method for communicating between an internet-of-things (IoT) server device (¶0038, i.e. M2M SP domain typically involves gateways (i.e. server)), and a client device (¶0039, i.e. a device or other M2M entity), comprising: 
receiving a discovery request from the client device in the IoT server device in response to the discovery request (¶0074, i.e. The method 600 includes receiving (Block 602) a service discovery request from a requesting M2M entity 18, determining (Block 604) that a published resource 22 matches the service discovery request); 


Foti is teaching sending the full URI to some devices and instead sending a shortened URI to constrained devices, However, Foti fails to teach sending the shortened URI to the same device that a full URI was also sent towards, therefore Foti remain silent on sending a short identifier string for the IoT resource to the client device in response to the discovery request.

Garner discloses sending a short identifier string for the IoT resource to the client device in response to the discovery request (see Fig. 1, ¶0046, i.e. a receiving of a request of the fully descriptive URI via web application can associate a substitute or reduced value for the pertinent URI portion using a mapping association and shorten the URI to the predetermined or planned substitute equivalence. Thereafter, the receiver of the original URI can then transmit a shortened or substituted URI to the radio module).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Foti’s system with both the shortened and fully descriptive URI to a device to allow that device to map the full URI to the shortened URI and allow the shortened URI to be sent over-the-air transfer to reduce the amount of traffic that is being sent as taught in Garner.


 
Dong discloses in response to exiting a sleep state or a new resource being added on the loT server device ((¶0129, i.e. a determination that current parent semantics node 203 is not reachable (e.g., offline, disconnected, or other communication issue), wherein the parents node is offline means disables the internet connection when the node goes into sleep state, ¶0133, i.e. if a neighboring sibling semantics node leaves a network, the corresponding sibling information is updated by deleting the semantics node or otherwise updating a table to indicate the status of the sibling semantics node that left the network (e.g., status=offline which is sleep state), A semantics node may broadcast or otherwise communicate its status to sibling semantics nodes using, for example, the SEMANTICS_NODE_STATUS_NOTIFY( ) message shown above in Table 1. ¶0152, i.e. the address (e.g., URL/URI) of the newly added or modified semantics related resource will be returned to issuer 251.), advertise the IoT server device to client devices using a presence notification to avoid periodic performance of discovery by the client devices (¶0108, i.e. The sIs reference point may also be used by a semantics node to register to another semantics node to form parent-child or sibling relationships, to discover other semantics nodes, to notify others about its status (e.g., online, offline, overloaded, etc.), ¶0158, i.e. a semantics node may be able to perform discovery on semantics related resources of other nodes without sending discovery requests, ¶0180, i.e. there may be a situation where the automatic updates of semantics node 291 occur periodically for all semantics related resources on semantics node 291, while semantics node 292 desires a more immediate update for particular subscribed to semantics related resources).



With respect to claim 43, Foti in view of Garner, and further in view of Dong discloses the method of claim 42, comprising storing the full identifier string and the short identifier string in the client device (Foti, see ¶0037).

With respect to claim 44, Foti in view of Garner, and further in view of Dong discloses the method of claim 42, comprising: 
converting an IoT resource attribute request based on the full identifier string from a control app to the short identifier string (Foti, ¶0062, i.e. the signaled parameters change when shortened URLs are used and, furthermore, there may be additional verifications imposed on incoming requests, to validate the resource type and SCL-ID. Still further, it will be appreciated that an N-SCL configured according to the teachings herein will carry out the additional processing needed to form shortened URLs and, conversely, to derive full URL information from received shortened URLs); 
sending the IoT resource attribute request from the client device to the IoT server device (Foti, Fig. 7, step 9); 
receiving an IoT attribute response from the IoT server device based on the short identifier string (Foti, ¶0070); and 


With respect to claim 45, Foti in view of Garner, and further in view of Dong discloses method of claim 42, comprising: 
converting an IoT resource change request based on the full identifier string from a control app to the short identifier string (Foti, ¶0060, i.e. in response to a given service discovery request, the N-SCL may be configured to send full URL information in the case that the requesting M2M entity is not a constrained device, and to send a shortened URL in the case that the requesting M2M entity is a constrained device); 
sending the IoT resource change request from the client device to the IoT server device (Foti, Fig. 7, step 9); 
receiving a confirmation response from the IoT server device based on the short identifier string (Foti, ¶0028); and 
converting the confirmation response to the full identifier string for the control app (Foti, ¶0028, i.e. the resource type information allows shortened URLs to be resolvable into full URLs).

With respect to claim 46, Foti in view of Garner, and further in view of Dong discloses the method of claim 42, comprising:
sending the full identifier string from the IoT server device to a resource directory (Foti, ¶0060, i.e. the N-SCL may be configured to send full URL information); and 
receiving the short identifier string from the resource directory in the IoT server device (Foti, ¶0070).



With respect to claim 54, Foti discloses a non-transitory, computer readable medium, comprising instructions, which when executed, direct one or more processors to:
discover an internet-of-things (IoT) resource during initialization using a discovery request (¶0070, i.e. receive a service discovery request from a requesting M2M entity); 
receive a full identifier string for the IoT resource from an IoT server device server in response to the discovery request (¶0060, i.e. in response to a given service discovery request, the N-SCL may be configured to send full URL information, ¶0060, i.e. N-SCL to tailor the URL information it provides during service discovery in dependence on the type of device or other M2M entity that is acting as the request originator); 

add the full identifier string and the short identifier string to a resource map (¶0028, i.e. the resource type information allows shortened URLs to be resolvable into full URLs even in cases where the uniqueness of resource identifiers at the respective hosting M2M entities, see ¶0019), wherein the short identifier string maintains shortening in a manner that is transparent from an application layer (¶0019, i.e. the shortened URL as taught herein includes everything needed for an appropriately configured Network Services Capability Layer, N-SCL (i.e. application layer), to uniquely identify the subject resource),
after initialization, use the short identifier string instead of the full identifier string during interactions with the loT device server that involve the loT resource (¶0073, i.e. where the resource 
Foti is teaching sending the full URI to some devices and instead sending a shortened URI to constrained devices, However, Foti fails to teach sending the shortened URI to the same device that a full URI was also sent towards, therefore, Foti remain silent on receive a short identifier string for the IoT resource from the IoT server device in response to the discovery request.

Garner discloses receive a short identifier string for the IoT resource from the IoT server device in response to the discovery request (see Fig. 1, ¶0046, i.e. a receiving of a request of the fully descriptive URI via web application can associate a substitute or reduced value for the pertinent URI portion using a mapping association and shorten the URI to the predetermined or planned substitute equivalence. Thereafter, the receiver of the original URI can then transmit a shortened or substituted URI to the radio module).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Foti’s system with both the shortened and fully descriptive URI to a device to allow that device to map the full URI to the shortened URI and allow the shortened URI to be sent over-the-air transfer to reduce the amount of traffic that is being sent as taught in Garner.

However, Foti in view of Garner remain silent on in response to exiting a sleep state or a new resource being added on the loT server device, advertise the IoT server device to client devices using a presence notification to avoid periodic performance of discovery by the client devices.
 


Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Foti’s in view of Garner’s system with in response to exiting the sleep state or a new resource being added on the loT server device and a presence notification to avoid periodic performance of discovery of Dong, in order to send notification without discovery request periodically 


With respect to claim 55, Foti in view of Garner, and further in view of Dong discloses the non-transitory, computer readable medium of claim 54, comprising instructions, which when executed, direct the one or more processors to send an IoT attribute request comprising the short identifier string for the IoT resource to the IoT server device (Foti, see ¶0073 and ¶0074).

With respect to claim 56, Foti in view of Garner, and further in view of Dong discloses the non-transitory, computer readable medium of claim 54, comprising instructions, which when executed, direct the one or more processors to send an IoT attribute change request comprising the short identifier string for the IoT resource to the IoT server device (Foti, see ¶0062 and ¶0073-¶0074).

Claims 49-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Sugawara et al. (JP 2007304652), hereinafter “Sugawara”, and further in view of Liu et al. (US9524343B2), hereinafter “Liu”. An English translation has been added to this application.

With respect to claim 49, Foti discloses a non-transitory, computer readable medium, comprising instructions, which when executed, direct one or more processors to respond to a discovery request with a full identifier string for an internet-of-things (IoT) resource and a short identifier string for the IoT resource which when executed (¶0061, i.e. provides opportunities to form and use shortened URLs as a single parameter in a request from an SCL or application, or when being returned in a response to a service discovery request…allow all devices and/or servers in an M2M domain to use a 
However, Foti remain silent on wherein the short identifier string is a random number generated using the full identifier string.
Sugawara discloses wherein the short identifier string is a random number generated using the full identifier string (¶0032, i.e. a short URL that is associated with a URL (i.e.  full identifier) of a predetermined website and is expressed shorter than the URL is generated. Here, the short URL is configured using redirect server address information, property information, expiration date information, and a random number, ¶0035, i.e. The random number is a random number generated to identify each short URL (“01234456789ab” in the example of FIG. 1).).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Foti’s teaches short URL and full URL with random number generated using the full identifier string of Sugawara, in order to have more legitimacy and tracking capabilities with short url with random number (Sugawara). 

However, Forti in view of Sugawara remain silent on the full identifier string as a seed.

 Liu teaches a URL is generated for various form control values using a generalizer. The generalizer may also provide a seed URL (i.e. full identifier as a seed) for a crawler, see Col-5, II. 47-49.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Foti’s full URL in view of Suagawara teaches the random number of short URL with seed URL of Liu, in order to calculate precision of relationship between URL and query is improved (Liu).

With respect to claim 50, Foti in view of Sugawara, and further in view of Liu discloses the non-transitory, computer readable medium of claim 49, comprising instructions, which when executed, direct the one or more processors to respond to an IoT attribute request comprising the short identifier string for the IoT resource (Foti, ¶0037, i.e. the requesting M2M entity is provided with the host ID by way of identifying the resource to the requesting M2M entity in a shortened URL, ¶0061, i.e. provides opportunities to form and use shortened URLs as a single parameter in a request from an SCL or application, or when being returned in a response to a service discovery request).

With respect to claim 51, Foti in view of Sugawara, and further in view of Liu discloses the non-transitory, computer readable medium of claim 49, comprising instructions, which when executed, direct the one or more processors to respond to an IoT attribute change request comprising the short identifier string for the IoT resource (Foti, see ¶0062).

With respect to claim 52, Foti in view of Sugawara, and further in view of Liu discloses the non-transitory, computer readable medium of claim 49, comprising instructions, which when executed, 

With respect to claim 53, Foti in view of Sugawara, and further in view of Liu discloses the non-transitory, computer readable medium of either of claim 49, comprising instructions, which when executed, direct the one or more processors to obtain the short identifier string for the full identifier string from a resource directory (Foti, see ¶0070, i.e. The processor 14 is further configured to return the shortened URL, rather than the full URL, to the requesting M2M entity 18 in a service discovery response).



Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Garner in view of Dong , and further in view of Zhou et al. (US 2007/0136279), hereinafter “Zhou”.

With respect to claim 48, Foti in view of Garner, and further in view of Dong discloses the method of claim 42, Foti in view of Garner, and further in view of Dong remain silent on comprising generating a hash code of the full identifier string to generate the short identifier string.
Zhou discloses comprising generating a hash code of the full identifier string to generate the short identifier string (¶0028, i.e. the hashing module applies a hash function to each full URL, or a portion of each full URL, to generate a corresponding hash key…¶0029, i.e. A domain name in the shortened URL will generally refer to a network address of the communication director for evaluation and redirection to the full URL).
.

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Dong, and further in view of Zhou.

With respect to claim 57, Foti discloses the apparatus of claim 32, however Foti in view of Dong remain silent on wherein the short identifier string is a hash code of a shortened resource URI of the full identifier string combined with shorted versions of properties strings of the full identifier string.
Zhou discloses wherein the short identifier string is a hash code of a shortened resource URI of the full identifier string combined with shorted versions of properties strings of the full identifier string (Zhou, ¶0029, i.e. The shortened URL generally includes a hash key of the full URL. The shortened URL may also include a property code that may indicate the type of service with which the full URL is associated).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Foti’s in view of Dong’s system with wherein the short identifier string is a hash code of a shortened resource URI of the full identifier string combined with shorted versions of properties strings of the full identifier string of Zhou, in order to map shortened URL to full URL using hash operation for accessing resource (Zhou).

Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Dong in view of Sugawara, and further in view of Liu.

With respect to claim 58, Foti discloses the apparatus of claim 32. However, Foti in view of Dong remain silent on wherein the short identifier string is a random number generated using the full identifier string as a seed.

Sugawara discloses wherein the short identifier string is a random number generated using the full identifier string (¶0032, i.e. a short URL that is associated with a URL (i.e.  full identifier) of a predetermined website and is expressed shorter than the URL is generated. Here, the short URL is configured using redirect server address information, property information, expiration date information, and a random number, ¶0035, i.e. The random number is a random number generated to identify each short URL (“01234456789ab” in the example of FIG. 1).).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Foti’s system with random number generated using the full identifier string of Sugawara, in order to identify short url with random number (Sugawara). 

However, Forti in view of Dong, and further  in view of Sugawara remain silent on the full identifier string as a seed.

 Liu teaches a URL is generated for various form control values using a generalizer. The generalizer may also provide a seed URL (i.e. full identifier as a seed) for a crawler, see Col-5, II. 47-49.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Foti’s full URL in view of Suagawara teaches the random number of short URL 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458